Case 1:19-cv-03016-NGG-RER Document1 Filed 05/21/19 Page 1 of 5 PagelID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
MURIELLE LUBIN,
Plaintiff, Case #:
VERIFIED COMPLAINT
- against -
PLAINTIFFS DEMAND
HEURYS P. CAPELLAN and A TRIAL BY JURY

HARMAC REBAR & STEEL CORPORATION,

Defendants.
xX
Plaintiff, complaining of the defendants, by her attorneys, DELL & DEAN, PLLC,

 

allege upon information and belief as follows:
JURISDICTION AND VENUE

l. At all times hereinafter mentioned, plaintiff, MURIELLE LUBIN, was and still
is a citizen of the State of New York, residing at 239-18 148" Road, Rosedale, County of
Queens.

2, Upon information and belief, defendant, HEURYS P. CAPELLAN, was and
still is a resident of the State of New Jersey, residing at 224 New Brunswick Avenue, Perth
Amboy, County of Middlesex.

3. Upon information and belief, defendant, HARMAC REBAR & STEEL
CORPORATION, was and still is a foreign business corporation or other legal entity duly
organized and existing under and by virtue of the laws of the State of Maine and doing business
in New York.

4, That at all times hereinafter mentioned, defendant, HARMAC REBAR &
STEEL CORPORATION, maintained a principal place of business in the County of Oxford,

State of Maine.
Case 1:19-cv-03016-NGG-RER Document1 Filed 05/21/19 Page 2 of 5 PagelD #: 2

5. At all times hereinafter mentioned, defendant, HEURYS P. CAPELLAN,
committed a tortuous act within the State of New York.

6. At all times hereinafter mentioned, defendant, HARMAC REBAR & STEEL
CORPORATION, committed a tortuous act within the State of New York.

7. At all times hereinafter mentioned, plaintiff, MURIELLE LUBIN, was the
operator of a 2013 Chevrolet motor vehicle bearing New York state license plate number
HSB3737.

8. At all times hereinafter mentioned, defendant, HARMAC REBAR & STEEL
CORPORATION, was the owner of a 2007 Chevrolet motor vehicle bearing Maine State
license plate number 3569TM.

9, At all times hereinafter mentioned, defendant, HEURYS P. CAPELLAN, was the
operator of a 2007 Chevrolet motor vehicle Maine State license plate number 3569TM, owned by
defendant, HARMAC REBAR & STEEL CORPORATION.

10. The amount in controversy in this matter exceeds the sum of SEVENTY FIVE
THOUSAND ($75,000.00) DOLLARS exclusive of interest and costs.

li. Jurisdiction is properly had over this matter pursuant to 28 U.S.C. 1332 since the
parties are citizens of diverse states, and the amount in controversy exceeds the sum of
SEVENTY FIVE THOUSAND ($75,000.00) DOLLARS.

12. Venue is properly placed in the United States District Court for the Eastern
District of New York since the plaintiffs reside within that district, and that district is the most
convenient for this action to be tried.

AS AND FOR A CLAIM FOR RELIEF
ON BEHALF OF PLAINTIFF

13. On or about April 13, 2018, at approximately 4:15 a.m., plaintiff, MURDELLE
Case 1:19-cv-03016-NGG-RER Document1 Filed 05/21/19 Page 3 of 5 PagelD #: 3

LUBIN, was lawfully operating the aforementioned motor vehicle on I-95N GWB Eastbound at
its intersection with Post 14, State of New Jersey, while traveling eastbound on I-95N, the
vehicle was caused to be struck by a motor vehicle bearing Maine State license plate number
3569TM, which was owned by defendant, HARMAC REBAR & STEEL CORPORATION
and being operated by defendant, HEURYS P. CAPELLAN, causing plaintiff to suffer
permanent and catastrophic injuries herein after set forth.

14, At all times hereinafter mentioned, defendant, HARMAC REBAR & STEEL
CORPORATION, negligently entrusted the 2007 Chevrolet motor vehicle bearing Maine State
license plate number 3569TM to the defendant, HEURYS P. CAPELLAN.

15. At all times hereinafter mentioned, the defendant, HEURYS P. CAPELLAN,
was under a duty to own, operate, maintain and control the aforesaid motor vehicle in a
reasonable, prudent, proper, careful and safe manner.

16. At all times hereinafter mentioned, defendant, HARMAC REBAR & STEEL
CORPORATION, was under a duty to own, operate, maintain and control the aforesaid motor
vehicle in a reasonable, prudent, proper, careful and safe manner.

17. At all times hereinafter mentioned, defendant, HARMAC REBAR & STEEL
CORPORATION, knew or should have known that defendant, HEURYS P. CAPELLAN, was
incompetent to operate the aforesaid motor vehicle.

18. The aforesaid occurrence and personal injuries sustained by plaintiff,
MURIELLE LUBIN, was caused solely and wholly by the negligence, carelessness and
recklessness of the defendant, HEURYS P. CAPELLAN, without any negligence on the part of
the plaintiffs contributing thereto.

19, The aforesaid occurrence and personal injuries sustained by plaintiff,

MURIELLE LUBIN, was caused solely and wholly by the negligence, carelessness and
Case 1:19-cv-03016-NGG-RER Document1 Filed 05/21/19 Page 4 of 5 PagelD #: 4

recklessness of the defendant, HARMAC REBAR & STEEL CORPORATION, without any
negligence on the part of the plaintiffs contributing thereto.

20. By reason of the foregoing, Plaintiff, MURIELLE LUBIN, was caused to suffer
severe and permanent injuries; were rendered sick, sore, lame and disabled; have required and
will require in the future medical care, hospitalization, treatment and surgery and will be
permanently injured; have suffered and will suffer in the future, great physical pain and mental
anguish, and were injured in other ways, both internally and externally to the extent that they are
still sick, sore, lame and disabled.

21

21, By reason of the plaintiffs personal injuries, plaintiff was unable to attend to her

normal occupations thereby losing time from employment, has lost and will lose in the future
wages they otherwise would have earned were it not for the injuries sustained herein.
22. By reason of the foregoing, the plaintiff is entitled to recover from the
defendants for all of the damages that they have suffered and will continue to suffer.
WHEREFORE, Plaintiff, MURIELLE LUBIN, demands judgment against the
defendants for all the damages which they have suffered by reason of the negligence of the
defendants and which damages they will continue to suffer all together with the costs and

disbursements of this action.

Dated: Garden City, NY
Mayr \__. 2019
DELL & DEAN, PLLC
Attorneys for Plaintiff
MURIELLE LUBIN

wa
By:__|\

JOSEPH G. DELL (JD 7315)
1225 Franklin Avenue, Suite 450
Garden City, New York 11530
(516) 880-9700

File Nol: 3689

 
Case 1:19-cv-03016-NGG-RER Document1 Filed 05/21/19 Page 5 of 5 PagelID #: 5

VERIFICATION

STATE OF NEW YORK _)

)ss.:
COUNTY OF NASSAU )

Murielle Lubia

I am the plaintiff in the within action;

, being duly sworn, deposes and says:

I have read the following

COM p| A | vt and believe the same is to

be true to my knowledge; the same is true to my knowledge except as to those matters therein

stated to be alleged on information and belief and as to those matters I believe them to be true
¥ Geto Z
_ C=

Sworn to befor me this
gi “ey of

, 20 {4
Alea UW Lf

NDR”
On

eRANOR viene A Mg
Se state Sis
(“OF NEW YORK’
‘ NOTARY PUBLIC *
‘ _ Qualified in '
NASSAU County fs
ee

Se
Senseo”

“a WON EXPIRE

Mew

 

00 pp,

 

0 0000008 0999,
09 A

\))

ot
és
